EXHIBIT 4.1 Execution Copy BRIDGE LOAN AGREEMENT Among GRYPHON GOLD CORPORATION as the Borrower, THE GUARANTORS FROM TIME TO TIME PARTY HERETO as the Guarantors, WATERTON GLOBAL VALUE, L.P. as the Lender Dated as of March 20, 2012 TABLE OF CONTENTS Page ARTICLE 1 CERTAIN DEFINITIONS AND ACCOUNTING PRINCIPLES 1 Certain Defined Terms 1 Accounting Principles 9 Other Definitional Provisions; Date and Time References 10 Currency Conversions 10 ARTICLE 2 COMMITMENT; USE OF PROCEEDS; FEES 11 Loan 11 Borrowing Procedure 11 Repayment 11 Use of Proceeds 11 Structuring Fee 11 ARTICLE 3 PROCEDURE AND PAYMENT 11 Interest 11 Repayment of the Loan 12 Priority of Prepayments 12 Payments and Computations 13 Taxes 13 ARTICLE 4 COLLATERAL SECURITY 14 Security Documents 14 Recordings and Filings of Security Documents 14 Protection of Security Document Liens. 14 Security Documents 14 Right of Set-off 15 ARTICLE 5 CONDITIONS PRECEDENT 15 Conditions Precedent to the Loan 15 ARTICLE 6 REPRESENTATIONS AND WARRANTIES 17 Representations and Warranties of the Credit Parties 17 ARTICLE 7 AFFIRMATIVE COVENANTS OF THE CREDIT PARTIES 23 Compliance with Laws, Etc. 23 -i- TABLE OF CONTENTS (continued) Page Project Permits 23 Reporting Requirements 24 Inspection 24 Insurance 25 Keeping of Records and Books of Account 25 Preservation of Existence, Etc. 25 Conduct of Business; Maintenance of Properties 26 Notice of Default 26 Defense of Title and Rights 26 Material Agreements 26 Maintenance of Borrower's Account 26 Reporting Issuer Status 26 Further Assurances 27 ARTICLE 8 NEGATIVE COVENANTS OF THE CREDIT PARTIES 27 Indebtedness 27 Liens, Etc. 27 Assumptions, Guarantees, Etc. of Indebtedness of Other Persons 29 Liquidation; Merger; Change in Ownership 29 Restrictive and Inconsistent Agreements 29 Burdens on Production. 29 Investments in Other Persons 29 Sale of Assets 29 Nature of Business 30 Dividends 30 Material Agreements 30 Payment of Indebtedness 30 Charter Documents 30 ARTICLE 9 EVENTS OF DEFAULT 30 Event of Default 30 Remedies Upon Event of Default 32 -ii- TABLE OF CONTENTS (continued) Page ARTICLE 10 MISCELLANEOUS 33 Amendments, Etc. 33 Notices, Etc. 33 No Waiver Remedies 34 Cost, Expenses and Taxes 34 Indemnification 35 Binding Effect; Assignment 35 Governing Law 36 Dispute Resolution; Waiver of Jury Trial 36 Execution in Counterparts; Facsimile and Electronic Signatures 36 Inconsistent Provisions 37 Severability 37 Governing Language 37 Survival of Representations and Warranties 37 Entire Agreement; Schedules and Exhibits 37 Credit Party Joint and Several Liability 37 Acknowledgements 38 -iii- SCHEDULES Schedule 1.1(a) Borealis Project Schedule 1.1(b) Borrower’s Account Schedule 1.1(c) Material Agreements Schedule 1.1(d) Mineral and Other Properties Schedule 6.1(b) Subsidiaries Schedule 6.1(f) Litigation Schedule 6.1(g) Financial Statements Schedule 6.1(h) Other Agreements Schedule 6.1(j)(i) Title; Liens] Schedule 6.1(m) Environmental Disclosures Schedule 6.1(n) Existing Indebtedness Schedule 6.1(q)
